Title: From Abigail Smith Adams to Harriet Welsh, 15 September 1814
From: Adams, Abigail Smith
To: Welsh, Harriet



dear Harriot
Quincy Sep’br 15 1814

What a Sad time our good Friends have for their journey. I think they will not travel in such weather, tomorrow I expect to learn something from them, I did not look for any thing on thursday. I feel rather more tranquil than when you left us, the not less solitary, and lonely, for Susan is gone to stay with her Aunt.
We have been cheered by the accounts shocking as it is to humanity, at the success of our fleet upon the Lake and the repulse of the Enemy at Platsburgh. we are anxious for particulars.I shall send your purse tomorrow as you desire by mr Thayer, it containd 2 half Eagles, a one dollar Bill and a quarter in silver. the Evening before you went away, I took it up from the Settee, you being absent, put it into my Basket, intending to give it you and wholy forgot it, in the morning: your scissars I have, and must ask permission to keep untill you buy me a pr and send me. Caroline must have taken mine, as her own, they being like, by the way, no person has inserted her Marriage in the paper, which I think ought to be done I inclose a form you may alter as you think proper.
mr Whitney went on monday to mr d Greenleafs, mr Greenleaf asked him if he had a pleasant evening he replied, yes very pleasant, and one of the most profitable of his whole Life, for mr. de wint gave him fifty dollars!—this was liberal indeed. I presume he would like such a weding once a month.
the Bill I gave mr Foster to get changed I wish you to take, and to get me a pr scissars, and a yd of cotton Cambrick, which I saw in  gazet might be had in Cornhill at Brown and Fainsworth, he advertized Mull Merle & Cambrick Russin, if mr Foster has not changed it, I would have you take it and pay the inclosed Bill, many shops advertize to take them for goods, and I believe that Bill as good as Boston—
The remainder you may inclose to me—If I get any thing by port tomorrow for you or for myself I will sent it you—
Let me know when you hear from mrs Baily, and whether she will return to Wiscasset this season. I think Boston as safe a place as any, nor do I believe the Enemy will attempt it—
They will seek winter quarters upon Long Island or Road Island—if in the united States
Not a word yet has mrs Greenleaf received from her Brother or any of the Family—
continue dear Harriot to let us hear from you, and to see you as often as you can think, this place (inade solitary to you) once more pleasant and agreable—as it will always give pleasure / to your affectionate Friend
Abigail Adams
Be so good as to Buy me a quire of pink and ditto white paper, the beginning of the week will do for all these things